— In a proceeding to invalidate petitions designating Victor E. Trimmer, Noah Nicholas Perry and Celestine C. Greene as candidates in the Democratic Party primary election to be held on September 9, 1986, for a public office and party positions, the appeal is from a judgment of the Supreme Court, Kings County (Levine, J.), dated August 19, 1986, which dismissed the proceeding for lack of jurisdiction.
Judgment affirmed, without costs or disbursements.
Pursuant to the regulations of the New York City Board of Elections, the citizen objectors were required to serve a duplicate copy of their written specifications of objections to the first named person on the committee on vacancies on the petition objected to prior to filing with the Board of Elections. The record shows that this duplicate copy was mailed on the last day permitted and was sent by certified mail to an incorrect address. As a result, the specifications were not received until an additional 14 days had passed. Such service *909failed to satisfy the jurisdictional condition precedent to the commencement of a proceeding pursuant to Election Law § 16-102. The dismissal of the proceeding was therefore proper (cf. Matter of Buhlmann v LeFever, 83 AD2d 895, affd 54 NY2d 775). Bracken, J. P., Niehoff, Eiber and Spatt, JJ., concur.